DETAILED ACTION
This action is in response to the application filed 26 October 2018, claiming benefit back to 27 October 2017.
	Claims 1 – 11 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 October 2018 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	It has been held that to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. (See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116). Further, it has been held that a showing of possession alone does not cure the lack of a written description.  An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)).
	Claim 1 recites “a preliminary assessment module is configured for quick assessment of the engineering design, wherein the preliminary assessment module comprising of a plurality of attributes for the quick assessment of one or more aspects of the engineering design”, however Applicant’s specification fails to describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. 
	Turning to Applicant’s specification, the following paragraphs describe the above claim limitations:
[0020] In the preferred embodiment, the preliminary assessment module 108 is configured for preliminary assessment of the engineering design, wherein the preliminary assessment module comprising of a plurality of attributes for the preliminary assessment of one or more aspects of the engineering design. Wherein the plurality of attributes of the receiving module are customizable to suit one or more aspects of the engineering design. The user is free to add or delete one or more attributes from the standard set of attributes. 
[0026] At step 204, where the process completes a preliminary assessment of one or more aspects of the engineering design using the preliminary assessment module.
	Here, Applicant’s specification fails to provide any description of HOW the preliminary assessment module performs the preliminary assessment, nor does the specification of any structure or workings of the module; it merely states that if the module was built or implemented in some way, it would produce the result of determining a preliminary assessment.  As such, it merely discloses a result that one might achieve if one made that invention1, and therefore fails to comply with the written description requirement. 

	Claim 1 further recites “an assigning module is configured to assign weightage corresponding to each of the plurality of attributes”, however Applicant’s specification fails to describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. 
	Turning to Applicant’s specification, the following paragraphs describe the above claim limitations:

 
[0027] At step 206, where the process assigns weightage corresponding to each of the plurality of attributes. Weightage is assigned based in comparison method. While comparison every possible pair of attributes are compared to see which of the two attributes is more important. In this way all the possible pair combination are tested and the final weightage for each attribute is arrived at.
	Here, again, Applicant’s specification fails to provide any description of HOW the assigning module performs weightage assignment, nor does the specification of any structure or workings of the module; it merely states that if the module was built or implemented in some way, it would produce the result of assigning weightage to the attributes.  As such, it merely discloses a result that one might achieve if one made that invention2, and therefore fails to comply with the written description requirement. 

	Claim 1 further recites “a detailed assessment module is configured for assessment of each of the plurality of attributes by using decision matrix method”, however Applicant’s specification fails to describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. 
	Turning to Applicant’s specification, the following paragraphs describe the above claim limitations:
[0022] In the preferred embodiment, the detailed assessment module 112 is configured for assessment of each of the plurality of attributes by using decision matrix method. The decision matrix method is used to arrive at a weighted overall score based on the attributes and weightages that are derived from the previous steps from the attributes receiving module and weightage assigning module. The user has to rank each of the attributes on a scale which is then multiplied by the weightage assigned to the attributes to get a score. The overall sum of all the scores thus obtained is the final assessment score. 
[0028] At step 208, where the detailed assessment module completes a detailed assessment of each of the plurality of attributes by using decision matrix method. The decision matrix method is used to arrive to a weighted overall score based on the attributes and weightages that are derived from the previous steps from the attributes receiving module and weightage assigning module. The user has to rank each of the attributes on a scale which is then multiplied by the weightage assigned to the attributes to get a score. The overall sum of all the scores thus obtained the final assessment score.

3, and therefore fails to comply with the written description requirement. 

	Claim 1 further recites “a recommendation module is configured to recommend the most suitable additive manufacturing processes for the engineering design based on one or more predefined design rules”, however Applicant’s specification fails to describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. 
	Turning to Applicant’s specification, the following paragraphs describe the above claim limitations:
[0023] In the preferred embodiment, the recommendation module 114 is configured to recommend the most suitable additive manufacturing processes for the engineering design based on one or more predefined design rules. 
[0029] At final step 210, where the process recommends most suitable additive manufacturing processes for the engineering design based on one or more predefined design rules.
	Here, again, Applicant’s specification fails to provide any description of HOW the recommendation module performs a recommendation of the most suitable process, nor does the specification of any structure or workings of the module; it merely states that if the module was built or implemented in some way, it would recommend a process.  As such, it merely discloses a result that one might achieve if one made that invention4, and therefore fails to comply with the written description requirement. 

	Claims 2 – 5 are rejected as being dependent from claim 1, and having the same deficiencies under 35 USC 112(a).  
	Claim 6 recites similar limitations to those found in claim 1, and has the same deficiencies under 35 USC 112(a).  
	Claims 7 – 8 are rejected as being dependent from claim 6, and having the same deficiencies under 35 USC 112(a).  
9 recites similar limitations to those found in claim 1, and has the same deficiencies under 35 USC 112(a).  
	Claims 10 – 11 are rejected as being dependent from claim 9, and having the same deficiencies under 35 USC 112(a).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 6 recites the limitation " assigning, at an assigning module, weightage corresponding to each of the plurality of attributes; " in lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim.  Claims 7 and 8 are dependent from claim 6, and have the same deficiencies under 112(b). 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 6 recites the limitations of assessing, at preliminary assessment module, one or more aspects of the engineering design; assigning, at an assigning module, weightage corresponding to each of the plurality of attributes; assessing, at detailed assessment module, each of the plurality of attributes by using decision matrix method; and recommending, at a recommendation module, the most suitable additive manufacturing processes for the engineering design based on one or more predefined design rules.
	These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers  performance of the limitations in the mind5, but for the recitation of generic computer components.  For example, other than reciting ‘modules’, nothing in the claim elements preclude the steps from being practically performed in the mind.  For example, but for the “at a recommendation module” language, the claim encompasses the user manually recommending the most suitable manufacturing process. The mere nominal recitation of modules does not take the claim limitations out of the mental process grouping. 

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim recites the additional elements of: receiving, at a receiving module, at least one input from an user, wherein the received at least one input directs a preliminary assessment, importance rating and technical assessment of the engineering design; however this is merely data gathering, and the intended use of the data that is gathered, and is recited at a high level of generality (i.e. as a general means of collecting input for use in an assessment), and is a form of insignificant extra-solution activity6; a receiving module, preliminary assessment module, an assigning module, detailed assessment module, and a recommendation module, however these are recited at a high level generality, and merely automates the steps7. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. 

	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 7 and 8:
	Claim 7 merely further describes the weightage assignment; and
	Claim 8 merely describes the intended use of the recommendation . 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a memory with a plurality of instructions, at least one processor, a non-transitory computer readable medium]  amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer 8  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraphs [0033]-[0039], provides evidence of generic computer hardware performing generic, well-known, computer functions. 
Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation9.
Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
            
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jäger et al. (U.S. 2017/0153627, hereinafter Jäger), in view of Kazmer et al. (U.S. 7,408,551, hereinafter Kazmer), in further view of Cheverton (U.S. 2015/0177158). 

In respect to claim 6, Jäger discloses a method for assessing technical feasibility of additive manufacturing of one or more parts of an engineering design, the method comprising:
	receiving, at a receiving module, at least one input from an user, wherein the received at least one input directs a preliminary assessment, importance rating and technical assessment of the engineering design (see at least [0036] In the exemplary embodiment illustrated, a product-specific, manufacturing plant-independent CAD manufacturing specification for the product or component to be manufactured is first of all produced in a step Sl. This CAD manufacturing specification or CAD recipe is preferably generated using a CAD system. In one possible embodiment, the product-specific, manufacturing plant-independent CAD manufacturing specification has a CAD data model of the product to be manufactured. The CAD data model indicates important relevant core properties of the product to be manufactured which must not be contravened by the manufacturing technology used. The CAD data model is preferably a 3-D CAD data model); 
	assessing, at preliminary assessment module, one or more aspects of the engineering design (see at least [0049] The evaluation unit 4 of the apparatus 1 preferably has access to a database which stores knowledge and rules relating to material properties as well as CAD and CAM data with respect to manufacturing processes and/or manufacturing steps and/or manufacturing rules. The evaluation unit 4 preferably selects the optimum manufacturing alternative on the basis of product characteristic variables of the product and a current manufacturing situation of the manufacturing plant, a current plant status of the manufacturing plant being taken into account);
	recommending, at a recommendation module, the most suitable [additive] manufacturing processes for the engineering design based on one or more predefined design rules (see at least [0035] As can be seen in FIG. 1, the method according to the embodiments of the invention for determining an optimum manufacturing variant for manufacturing a product from currently available manufacturing alternatives of one or more manufacturing plants has a plurality of steps in order to provide the associated manufacturing documents. [0036] ... In this case, the CAD data model preferably already does not have specific manufacturing instructions, as in conventional systems, but rather instead comprises suggestions of which manufacturing alternatives for manufacturing the product are possible or available and which manufacturing specifications and manufacturing tolerances should be complied with in this case; see further  [0040] In a further step S5, the optimum manufacturing  alternative is selected from the determined suitable manufacturing alternatives on the basis of a current manufacturing situation. The selection relates to the adaptation of the design, in which case the greatest possible number of different manufacturing plants and/or manufacturing technologies owned by the manufacturer can be used. In this case, the optimum manufacturing alternative is preferably selected taking into account different criteria, in particular capabilities of the respective manufacturing machines involved, which are read from a CAD/CAM database for example, expected product properties of the product, in particular constituents, disposability and wear, the resulting manufacturing effort, in particular the effort needed for production, supply of materials and transport, and a current plant status of the manufacturing plant affected.). 
	Jäger may not explicitly disclose assigning, at an assigning module, weightage corresponding to each of the plurality of attributes; and assessing, at detailed assessment module, each of the plurality of attributes by using decision matrix method. 
	Analogous art Kazmer discloses assigning, at an assigning module, weightage corresponding to each of the plurality of attributes (col 5, lines 38 – 53: The performance space illustrates the feasible region and potential trade-offs between two performance attributes. Suppose that a smaller area and a lesser deflection are preferred. As the design moves from A to B in FIG. 6, the area decreases while the deflection remains constant. This decision is trivially accepted by every designer. However, the decision to move the performance from B to C is not as agreeable as the decision to move from A to B. In this case, the desirable ; and 
	assessing, at detailed assessment module, each of the plurality of attributes by using decision matrix method (col 3, lines 41 – 59: The three main components of the performance-based representation are shown in FIG. 1. While the function matrix represents the system relations between design parameters and performance attributes, the decision space and performance space further explicate the mutual relations between design parameters and performance attributes, respectively. Together these three components provide a full constraint based model of the design feasibility. (20) Function Matrix (21) Each well-defined design objective is one performance attribute. The set of performance attributes, together with the expected satisfaction limits constitutes a specification. Denoting the i.sup.th performance attribute as y.sub.i, a typical specification can be expressed as LSL.sub.i.ltoreq.y.sub.i.ltoreq.USL.sub.i where LSL.sub.i and USL.sub.i denote the lower and upper specification limits for performance attribute y.sub.i. Without loss of generality, a one-sided specification can be formed by substituting -.infin. or +.infin. for the unspecified limits). 
	It would have been obvious to one of ordinary skill in the art to include in the evaluation unit  that does an assessment of the design of Jäger the weighted assessment of options as taught by Kazmer since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of performing a design analysis by determining potential trade-offs between two performance attributes of the planned design. 
	While Jäger discloses the embodiments of the invention provide a manufacturing plant having a plurality of manufacturing machines for manufacturing a product, the manufacturing machines of the manufacturing plant being controlled by control programs which are controlled by one or more control apparatuses respectively included in an apparatus for determining an optimum manufacturing variant for manufacturing a product, as illustrated in FIG. 2. The manufacturing machines can carry out various manufacturing steps of a manufacturing process. A plurality of manufacturing machines of the same type or design or of different types or designs may also be available for each manufacturing step (see [0051]), the combine invention of Jäger and Kazmer may not explicitly disclose additive manufacturing.
	Analogous art Cheverton discloses additive manufacturing (see at least [0001] Additive manufacturing is a process by which a three-dimensional structure is built, usually in a series of layers, based on a digital model of the structure. The process is sometimes referred to as three-dimensional (3D) printing or 3D rapid prototyping, and the term "print" is often used even though some examples of the 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the additive manufacturing of Cheverton with the manufacturing machines for manufacturing a product in Jäger and Kazmer. 
Thus, the simple combination of one known element with  another producing a predictable result of using whichever type of manufacturing process is needed to make the product renders the claim obvious. 
	
In respect to claim 7, the combined invention of Jäger, Kazmer, and Cheverton disclose the method claimed in claim 6, Kazmer further disclosing wherein the assignment includes paired comparison and a predetermined minimum point method (col 5, lines 38 – 53: The performance space illustrates the feasible region and potential trade-offs between two performance attributes. Suppose that a smaller area and a lesser deflection are preferred. As the design moves from A to B in FIG. 6, the area decreases while the deflection remains constant. This decision is trivially accepted by every designer. However, the decision to move the performance from B to C is not as agreeable as the decision to move from A to B. In this case, the desirable deflection decrease comes at a cost of an undesirable area increase. Sometimes, a designer can apply a weighting coefficient for different performance attributes. However, the independent formation, generation, and validation of multiple performance utilities is difficult. In the system of the invention, the designer, aided by the explicit design representation, makes tradeoffs of multiple performance attributes during the interactive design process).

In respect to claim 8, the combined invention of Jäger, Kazmer, and Cheverton disclose the method claimed in claim 6, Jäger disclosing wherein the recommendation is used to decide whether to select an additive manufacturing process form a predefined list of additive manufacturing processes or to re-design for additive manufacturing process or to stop the assessment process over the engineering design. ([0049] The evaluation unit 4 of the apparatus 1 preferably has access to a database which stores knowledge and rules relating to material properties as well as CAD and CAM data with respect to manufacturing processes and/or manufacturing steps and/or manufacturing rules. The evaluation unit 4 
	It is further noted that functional recitations using the word “for,” “adapted to,” or other functional language (e.g. see claim 8 which recites “is used to decide”) have been considered but are given little patentable weight10 because they fail to add any functional limitations and are thereby regarded as intended use language. To be especially clear, the Examiner has considered the functional language.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) (“The manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.”);  In re Otto, 136 USPQ 458, 459 (CCPA 1963). See also MPEP §§ 2111.04 and 2115. Unless expressly noted otherwise by the Examiner, the claim interpretation principles in this paragraph apply to all examined claims currently pending.

Claims 1 – 4 and 9 – 11 recite a system and non-transitory medium performing the same step as claims 5 – 8, and are rejected using the same rationale.  In further respect to claim 1, Kazmer further discloses a memory with a plurality of instructions; and at least one processor, wherein the processor is communicatively coupled with the memory (see at least col 11, lines 10 – 50). 

In respect to claim 5, the combined invention of  Jäger, Kazmer, and Cheverton disclose the system claimed in claim 1, Kazmer further disclosing wherein assessment score corresponding to each of the plurality of attributes is obtained using detailed assessment module. (col 9, lines 48 – 59: The introduction of a pair-wise decision space and performance space representation as provided by the system of the invention is a beneficial tool in the interactive design process because of its potential to facilitate other design metl1odologies. For instance, utility has widely been used to select the highest-ranking solution among the design alternatives. To rank multiple aspects of the design alternatives, utility functions can be applied to the performance attributes to quantitatively evaluate the design according to the specifications. However, it is difficult to combine all performance attributes into one overall function and to obtain a single score for each set of design alternatives). 

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Sugino; Kazuhiro et al. (US 5287284), which discloses a product specification complex analysis system;
Matsuzaki; Kichie et al. (US 5357439), which discloses a custom-made manufacturing system and custom-made manufacturing method;
Vinciarelli; Patrizio et al. (US 6110213), which discloses fabrication rules based automated design and manufacturing system and method; 
Douglas; Michael et al. (US 6931293), which discloses a method for early optimization of a manufacturing system design; 
Zelek; Carolyn et al. (US 7219068), which discloses a method and system for product optimization;
Anelle; Joseph (US 7343209), which discloses an attribute-based item information grouping, such as for use in generating manufacturing instructions. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2163 II (i): “Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”).  
        
        2 Id. 
        
        3 See MPEP 2163 II (i), Id. 
        
        4 See MPEP 2163 II (i), Id. 
        
        5 See MPEP 2106.04(a)(2) III.A. and C., noting “a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)”.
        
        6 See MPEP 2106.05(g). 
        
        7 See, e.g. Applicant’s specification [0033] It is, however to be understood that the scope of the protection is extended to such a program and in addition to a computer-readable means having a message therein; such computer-readable storage means contain program-code means for implementation of one or more steps of the method, when the program runs on a server or mobile device or any suitable programmable device. The hardware device can be any kind of device which can be programmed including e.g. any kind of computer like a server or a personal computer, or the like, or any combination thereof. The device may also include means which could be e.g. hardware means like e.g. an application-specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or a combination of hardware and software means, e.g. an ASIC and an FPGA, or at least one microprocessor and at least one memory with software modules located therein. Thus, the means can include both hardware means and software means. The method embodiments described herein could be implemented in hardware and software. The device may also include software means. Alternatively, the embodiments may be implemented on different hardware devices, e.g. using a plurality of CPUs.
        
        8 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        9 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015). 
        
        
        10 See e.g. In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983)(stating that although all limitations must be considered, not all limitations are entitled to patentable weight.).